STEPHENS, P. J.
The automobile of defendants Unrau driven by defendant Bennett with Unrau’s permission was involved in an accident with two other ears.  The trial court found that the accident was caused by negligence of the driver of defendant’s car and of the driver of one of the other cars, but that the latter’s negligence was not to be imputed to plaintiffs May, King, Rentschler and West, who were guests in his car. The other plaintiff Landgraf was driver of the third car and was found to be not negligent. From judgment for plaintiffs, the defendants appeal on the sole ground that the driver of their car was not negligent.
*392The evidence presented to this court in the bill of exceptions shows ample support for the court’s findings. Judgment affirmed.
Crail, J., concurred.